Argued October 4, 1923.
This appeal is from the refusal to open a judgment in ejectment entered pursuant to a lease. Defendant denied that she executed the lease, and averred that she was in possession under an oral arrangement whose terms need not now be stated. Her allegations were put in issue and both parties filed depositions. Two subscribing witnesses testified that defendant executed the lease in their presence; she testified that what purported to be so was not in fact her signature. Without referring to the other evidence in the case it is sufficient to say there is nothing indicating any abuse of judicial discretion in discharging the rule to open.
Judgment affirmed. *Page 105